UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7211



DONALD LEE TAYLOR, JR.,

                                            Plaintiff - Appellant,

          versus


WILLIAM K. DAVIS, Commissioner D.O.C., pro-
fessional and individual capacities; HOWARD
PAINTER, Warden, Mt. Olive Correctional Com-
plex, professional and individual capacities;
GEORGE TRENT, professional and individual
capacities; TONY LEMASTERS, professional and
individual capacities; KERI COLEMAN, pro-
fessional and individual capacities; SUSAN
LANHAM, professional and individual capaci-
ties; STEVEN BERRYMAN, professional and indi-
vidual capacities; DAVID JONES, professional
and individual capacities; RALPH TERRI, pro-
fessional and individual capacities; WILLIAM
KENNEDY, professional and individual capaci-
ties; LARRY HAMLIN, professional and individ-
ual capacities; DUSTY LEWIS, professional and
individual capacities; LEO PEAK, professional
and individual capacities; JOSEPH CONNELLY,
professional and individual capacities; JAMES
BROWN, professional and individual capacities;
JOSEPH B. COY, professional and individual
capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Robert C. Chambers, District
Judge. (CA-98-1181)
Submitted:    February 10, 2000            Decided:   February 14, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald Lee Taylor, Jr., Appellant Pro Se. Leslie K. Tyree, OFFICE
OF THE ATTORNEY GENERAL, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Donald Lee Taylor, Jr. appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s report and find no reversible

error.   Accordingly, we dismiss this appeal as frivolous on the

reasoning of the district court.       See Taylor v. Davis, No. CA-98-

1181 (S.D.W. Va. Aug. 25, 1999).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                              DISMISSED


                                   2